Exhibit 10.1

 

FORM OF

 

TENDER SUPPORT AGREEMENT

 

A Tender Support Agreement in this form has been entered into by and among
Savaria Corporation, Savaria (SC) Inc. and each Stockholder listed on Schedule A
hereto. Schedule A to this form of agreement sets forth the share ownership of
all of the Stockholders to such agreements; however, each Stockholder’s
individual Tender Support Agreement lists only the share ownership of that
Stockholder.

 

This TENDER SUPPORT AGREEMENT (this “Agreement”), dated as of May 1, 2017, is
entered into by and among Savaria Corporation, an Alberta corporation
(“Parent”), Savaria (SC) Inc., a South Carolina corporation and an
indirect wholly owned subsidiary of Parent (“Merger Sub”), and the Person set
forth on Schedule A (“Stockholder”).

 

WHEREAS, as of the date hereof, Stockholder is the holder of the number of
shares of common stock, no par value (“Company Common Stock”), of Span-America
Medical Systems, Inc., a South Carolina corporation (the “Company”), set forth
opposite Stockholder’s name on Schedule A (all such shares of Company Common
Stock set forth on Schedule A, together with any shares of Company Common Stock
that are hereafter issued to or otherwise acquired by Stockholder, or for which
Stockholder otherwise becomes the record or beneficial owner (within the meaning
of Rule 13d-3 of the Exchange Act), prior to the termination of this Agreement
being referred to herein as the “Subject Shares”);

 

WHEREAS, Parent, Merger Sub and the Company propose to enter into an Agreement
and Plan of Merger, dated as of the date hereof (the “Merger Agreement”), which
provides, among other things, for Merger Sub to commence a tender offer to
purchase all of the issued and outstanding shares of Company Common Stock (the
“Offer”) and for the merger of Merger Sub with and into the Company, with the
Company continuing as the surviving corporation (the “Merger”), upon the terms
and subject to the conditions set forth in the Merger Agreement; and

 

WHEREAS, as a condition to their willingness to enter into the Merger Agreement,
Parent and Merger Sub have required that Stockholder, and as an inducement and
in consideration therefor, Stockholder (solely in Stockholder’s capacity as a
holder of the Subject Shares) has agreed to, enter into this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:

 

Article I
AGREEMENT TO TENDER

 

1.1.     Agreement to Tender. Unless this Agreement shall have terminated
pursuant to Section 5.2, Stockholder shall validly tender or cause to be
tendered in the Offer all of Stockholder’s Subject Shares pursuant to and in
accordance with the terms of the Offer as promptly as practicable after receipt
by Stockholder of all documents or instruments required to be delivered pursuant
to the terms of the Offer (but in any event no later than the tenth (10th)
Business Day following the commencement (within the meaning of Rule 14d-2 under
the Exchange Act) of the Offer). Stockholder agrees that, once Stockholder’s
Subject Shares are tendered, Stockholder will not withdraw any of the Subject
Shares from the Offer, unless and until (A) the Offer shall have been withdrawn
or terminated by Merger Sub in accordance with the terms of the Merger Agreement
or (B) this Agreement shall have terminated pursuant to Section 5.2, and in
either case Parent and Merger Sub shall cause any depositary acting on their
behalf to promptly return all tendered Subject Shares.

 

 
 

--------------------------------------------------------------------------------

 

 

1.2.     Non-Solicitation. Unless this Agreement shall have terminated pursuant
to Section 5.2, Stockholder shall not, and shall cause its Affiliates not to,
take any action (or refrain from taking any action) that would be inconsistent
with Section 6.3 of the Merger Agreement. For the avoidance of doubt, nothing in
this Article I shall restrict Stockholder or any of its Affiliates from
engaging, in coordination with the Board of Directors of the Company (the
“Company Board”), in discussions or negotiations regarding an Alternative
Proposal with any Person, solely to the extent to which the Company is permitted
to engage (and is engaging) in such discussions or negotiations with such Person
pursuant to Section 6.3 of the Merger Agreement.

 

Article II
VOTING AGREEMENT

 

2.1.     Voting of Subject Shares. Unless this Agreement shall have terminated
pursuant to Section 5.2, at every meeting of the holders of Company Common Stock
(the “Company Stockholders”), however called, and at every adjournment or
postponement thereof, Stockholder shall, or shall cause the holder of record on
any applicable record date to, be present (in person or by proxy) and to vote
Stockholder’s Subject Shares (to the extent not purchased in the Offer) (a) in
favor of (i) adoption of the Merger Agreement, (ii) approval of any proposal to
adjourn or postpone the meeting to a later date, if there are not sufficient
votes for the adoption of the Merger Agreement on the date on which such meeting
is held or (iii) any other matter considered at any such meeting of the Company
Stockholders which the Company Board has (A) determined is necessary for the
consummation of the Merger, (B) so disclosed in the Schedule 14D-9 or other
written materials distributed to all Company Stockholders and (C) recommended
that the Company Stockholders adopt; and (b) against (i) any amendment to the
Company’s articles of incorporation or bylaws or any other proposal which would
in any material respect impede, interfere with or prevent the consummation of
the Offer or the Merger, (ii) any Alternative Proposal or (iii) any action,
proposal, transaction or agreement that would reasonably be expected to result
in a breach of any covenant, representation or warranty or any other obligation
or agreement of Stockholder under this Agreement.

 

2.2.     No Inconsistent Arrangements. Except as provided hereunder or under the
Merger Agreement, unless this Agreement shall have terminated pursuant to
Section 5.2, Stockholder shall not, directly or indirectly, (a) create or permit
to exist any Lien on any of Stockholder’s Subject Shares, other than
restrictions imposed by applicable Law or pursuant to this Agreement or any risk
of forfeiture with respect to any shares of Company Common Stock granted to
Stockholder under an employee benefit plan of the Company, (b) transfer, sell,
assign, gift, hedge, pledge or otherwise dispose of (collectively, “Transfer”),
or enter into any contract with respect to any Transfer of Stockholder’s Subject
Shares or any interest therein, (c) grant or permit the grant of any proxy,
power of attorney or other authorization in or with respect to Stockholder’s
Subject Shares, (d) deposit or permit the deposit of Stockholder’s Subject
Shares into a voting trust or enter into a tender, support, voting or similar
agreement or arrangement with respect to Stockholder’s Subject Shares,
(e) tender Stockholder’s Subject Shares to any tender offer other than the Offer
or (f) otherwise take any action with respect to any of Stockholder’s Subject
Shares that would restrict, limit or interfere with the performance of any of
Stockholder’s obligations under this Agreement. Notwithstanding the foregoing,
Stockholder may make Transfers of Subject Shares (i) by will, (ii) by operation
of Law, (iii) for estate planning purposes, (iv) for charitable purposes or as
charitable gifts or donations or (v) to any of its Affiliates, in which case the
Subject Shares shall continue to be bound by this Agreement and provided that
each transferee agrees in writing to be bound by the terms and conditions of
this Agreement.

 

 
2

--------------------------------------------------------------------------------

 

 

2.3.     No Exercise of Appraisal Rights. Stockholder hereby agrees not to
exercise any appraisal rights in respect of Stockholder’s Subject Shares that
may arise with respect to the Merger.

 

2.4.     Documentation and Information. Until the Agreement shall have
terminated in accordance with Section 5.2, Stockholder shall permit and hereby
authorizes Parent to publish and disclose in all documents and schedules filed
with the SEC, and in any press release or other disclosure document in
connection with the Offer or the Merger and any transactions contemplated by the
Merger Agreement, a copy of this Agreement, Stockholder’s identity and ownership
of the Subject Shares and the nature of Stockholder’s commitments and
obligations under this Agreement.

 

2.5.     Stop Transfer Order; Legends. Stockholder hereby agrees that it will
not request that the Company register the Transfer of any certificate or
uncertificated interest representing any of the Subject Shares, unless such
Transfer is made in compliance with this Agreement. In furtherance of this
Agreement, concurrently herewith, Stockholder shall, and hereby does, authorize
the Company or its counsel to notify the Company’s transfer agent that there is
a stop transfer order with respect to all of the Subject Shares (and that this
Agreement places limits on the voting and transfer of such shares). The parties
hereto agree that such stop transfer order shall be removed and shall be of no
further force and effect upon the termination of this Agreement pursuant to
Section 5.2.

 

Article III
REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDER

 

   Stockholder represents and warrants to Parent and Merger Sub that:

 

3.1.     Organization. If Stockholder is not an individual, Stockholder is duly
organized, validly existing and in good standing (with respect to jurisdictions
which recognize such concept) under the Laws of its respective jurisdiction of
organization.

 

3.2.     Corporate Authority Relative to This Agreement. Stockholder has all
requisite power and authority to enter into this Agreement and to consummate the
transactions contemplated by this Agreement. The execution and delivery of this
Agreement and the consummation of the transactions contemplated by this
Agreement have been duly and validly authorized and no other proceedings on the
part of Stockholder are necessary to authorize the consummation of the
transactions contemplated hereby. This Agreement has been duly and validly
executed and delivered by Stockholder and, assuming this Agreement constitutes
the valid and binding agreement of Parent and Merger Sub, this Agreement
constitutes the valid and binding agreement of Stockholder, enforceable against
Stockholder in accordance with its terms, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
Laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at Law) and any
implied covenant of good faith and fair dealing.

 

 
3

--------------------------------------------------------------------------------

 

 

3.3.     No Violation. The execution and delivery by Stockholder of this
Agreement does not, and the consummation of the transactions contemplated
hereby, and compliance with the provisions hereof will not (i) except as may be
set forth in the Merger Agreement and any filing required by the Securities Act,
the Exchange Act or other applicable securities Law, result in any violation of,
or default (with or without notice or lapse of time, or both) under, require
consent under, or give rise to a right of termination, cancellation or
acceleration of any obligation or to the loss of any benefit under any loan,
guarantee of indebtedness or credit agreement, note, bond, mortgage, indenture,
lease, agreement, contract, instrument, permit, concession, franchise, right or
license binding upon Stockholder or Stockholder’s Subject Shares or result in
the creation of any Lien (except pursuant to this Agreement itself) on any of
the Subject Shares pursuant to, any Contract or other instrument binding upon
Stockholder or Stockholder’s Subject Shares, (ii) if Stockholder is not an
individual, conflict with or result in any violation of any provision of the
organizational documents, as amended, of Stockholder or (iii) conflict with or
violate any Laws applicable to Stockholder or Stockholder’s Subject Shares,
other than any such violation, conflict, default, termination, cancellation,
acceleration, right, loss or Lien that would not have, or reasonably be expected
to have, individually or in the aggregate, a material adverse effect on the
ability of Stockholder to consummate the transactions contemplated by this
Agreement.

 

3.4.     Ownership of Subject Shares; Total Shares. Stockholder is the record or
beneficial owner (as defined in Rule 13d-3 under the Exchange Act) of
Stockholder’s Subject Shares and has good title to Stockholder’s Subject Shares
free and clear of any Lien (including any restriction on the right to vote or
otherwise transfer Stockholder’s Subject Shares), except as (a) provided
hereunder, (b) pursuant to any applicable restrictions on transfer under the
Securities Act and (c) subject to any risk of forfeiture with respect to any
shares of Company Common Stock granted to Stockholder under an employee benefit
plan of the Company. The Subject Shares listed on Schedule A opposite
Stockholder’s name constitute all of the shares of Company Common Stock owned by
Stockholder as of the date hereof (and, for the sake of clarity, does not
include unexercised Company Stock Options or the Shares underlying Company Stock
Options). Except pursuant to this Agreement, no Person has any contractual or
other right or obligation to purchase or otherwise acquire any of the Subject
Shares.

 

3.5.     Voting Power. Stockholder has full voting power, with respect to
Stockholder’s Subject Shares, and full power of disposition, full power to issue
instructions with respect to the matters set forth herein and full power to
agree to all of the matters set forth in this Agreement, in each case with
respect to all of Stockholder’s Subject Shares. None of Stockholder’s Subject
Shares are subject to any proxy, voting trust or other agreement or arrangement
with respect to the voting of such Subject Shares, except to the extent
consistent with this Agreement.

 

 
4

--------------------------------------------------------------------------------

 

 

3.6.     Reliance. Stockholder has had the opportunity to review the Merger
Agreement and this Agreement with counsel of Stockholder’s own choosing.
Stockholder understands and acknowledges that Parent and Merger Sub are entering
into the Merger Agreement in reliance upon Stockholder’s execution, delivery and
performance of this Agreement.

 

3.7.     Absence of Litigation. With respect to Stockholder, as of the date
hereof, there are no (i) actions, suits or proceedings pending or threatened
against or affecting Stockholder, or any of Stockholder’s properties, at law or
in equity, or (ii) Orders of any Governmental Entity against Stockholder, in
each case that that would reasonably be expected to have, individually or in the
aggregate, a material adverse effect on the ability of Stockholder to consummate
the transactions contemplated by this Agreement.

 

Article IV
REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB

 

   Parent and Merger Sub jointly and severally represent and warrant to
Stockholder that:

 

4.1.     Organization. Each of Parent and Merger Sub is a corporation duly
organized, validly existing and in good standing (with respect to jurisdictions
which recognize such concept) under the Laws of its respective jurisdiction of
organization.

 

4.2.     Corporate Authority Relative to This Agreement. Each of Parent and
Merger Sub has all requisite corporate power and authority to enter into this
Agreement and to consummate the transactions contemplated by this Agreement. The
execution and delivery of this Agreement and the consummation of the
transactions contemplated by this Agreement have been duly and validly
authorized by the Boards of Directors of Parent and Merger Sub and no other
corporate proceedings on the part of Parent or Merger Sub are necessary to
authorize the consummation of the transactions contemplated hereby. This
Agreement has been duly and validly executed and delivered by Parent and Merger
Sub and, assuming this Agreement constitutes the valid and binding agreement of
Stockholder, this Agreement constitutes the valid and binding agreement of
Parent and Merger Sub, enforceable against each of Parent and Merger Sub in
accordance with its terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar Laws
relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at Law) and any
implied covenant of good faith and fair dealing.

 

4.3.     No Violation. The execution and delivery by Parent and Merger Sub of
this Agreement does not, and the consummation of the transactions contemplated
hereby, and compliance with the provisions hereof will not (i) except as set
forth in the Merger Agreement, result in any violation of, or default (with or
without notice or lapse of time, or both) under, require consent under, or give
rise to a right of termination, cancellation or acceleration of any obligation
or to the loss of any benefit under any loan, guarantee of indebtedness or
credit agreement, note, bond, mortgage, indenture, lease, agreement, contract,
instrument, permit, concession, franchise, right or license binding upon Parent
or any of its Subsidiaries or result in the creation of any Lien upon any of the
properties or assets of Parent or any of its Subsidiaries, (ii) conflict with or
result in any violation of any provision of the organizational documents, as
amended, of Parent or any of its Subsidiaries or (iii) conflict with or violate
any applicable Laws, other than, in the case of clauses (i), (ii) (to the extent
relating to Subsidiaries other than Merger Sub) and (iii), any such violation,
conflict, default, termination, cancellation, acceleration, right, loss or Lien
that would not have, or reasonably be expected to have, individually or in the
aggregate, a material adverse effect on the ability of Parent and Merger Sub to
consummate the transactions contemplated by this Agreement.

 

 
5

--------------------------------------------------------------------------------

 

 

Article V
MISCELLANEOUS

 

5.1.     Notices. Any notice required to be given hereunder shall be sufficient
if in writing, and sent by email, by reliable overnight delivery service (with
proof of service), hand delivery or certified or registered mail (return receipt
requested and first-class postage prepaid), addressed as follows: (a) if to
Parent or Merger Sub, in accordance with the provisions of the Merger Agreement,
and (b) if to Stockholder, to Stockholder’s address or email address set forth
on a signature page hereto, or to such other address as any party shall specify
by written notice so given. Any party to this Agreement may notify any other
party of any changes to the address or any of the other details specified in
this paragraph; provided, however, that such notification shall only be
effective on the date specified in such notice or five (5) Business Days after
the notice is given, whichever is later. Rejection or other refusal to accept or
the inability to deliver because of changed address of which no notice was given
shall be deemed to be receipt of the notice as of the date of such rejection,
refusal or inability to deliver.

 

5.2.     Termination. This Agreement shall terminate automatically, without any
notice or other action by any Person, upon the earliest of (a) the mutual
written agreement of Parent and Stockholder, (b) the termination of the Merger
Agreement in accordance with its terms, (c) the Effective Time, (d) the
occurrence of a Change of Recommendation in compliance with the provisions of
Section 6.3(e) of the Merger Agreement or (e) the date of any amendment to the
Merger Agreement that reduces the Offer Price or changes the form of
consideration payable in the Offer. Upon termination of this Agreement, no party
shall have any further obligations or liabilities under this Agreement;
provided, however, that (x) nothing set forth in this Section 5.2 shall relieve
any party from liability for any fraud or willful and material breach of this
Agreement prior to termination hereof, and (y) the provisions of this Article V
shall survive any termination of this Agreement. The representations and
warranties herein shall not survive the termination of this Agreement.

 

5.3.     Amendments; Waivers. Any provision of this Agreement may be amended or
waived if, and only if, such amendment or waiver is in writing and signed, in
the case of an amendment, by each party to this Agreement, or in the case of a
waiver, by the party against whom the waiver is to be effective. Notwithstanding
the foregoing, no failure or delay by any party to this Agreement in exercising
any right hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise of any other
right hereunder.

 

 
6

--------------------------------------------------------------------------------

 

 

5.4.     Assignment; Binding Effect. Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by any of the
parties hereto (whether by operation of Law or otherwise) without the prior
written consent of the other parties, except that Parent or Merger Sub may
assign, in their sole discretion, any of or all of their rights, interest and
obligations under this Agreement to Parent (in the case of Merger Sub) or to any
direct or indirect wholly owned subsidiary of Parent, but no such assignment
shall relieve Parent or Merger Sub of their obligations hereunder. Subject to
the preceding sentence, this Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.

 

5.5.     Governing Law; Waiver of Jury Trial. This Agreement, and all claims or
causes of action (whether at Law, in contract or in tort) that may be based
upon, arise out of or relate to this Agreement or the negotiation, execution or
performance hereof, shall be governed by and construed in accordance with the
Laws of the State of South Carolina, without giving effect to any choice or
conflict of Law provision or rule (whether of the State of South Carolina or any
other jurisdiction) that would cause the application of the Laws of any
jurisdiction other than the State of South Carolina. EACH OF THE PARTIES HERETO
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
BETWEEN THE PARTIES HERETO ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

5.6.     Counterparts; Effectiveness. This Agreement may be executed in two or
more counterparts (including by telecopy, facsimile or other electronic
transmission), each of which shall be an original, with the same effect as if
the signatures thereto and hereto were upon the same instrument, and shall
become effective when one or more counterparts have been signed by each of the
parties and delivered (by telecopy, facsimile, electronic transmission or
otherwise) to the other parties.

 

5.7.     Entire Agreement; No Third-Party Beneficiaries. This Agreement
constitutes the entire agreement, and supersedes all other prior agreements and
understandings, both written and oral, between the parties, or any of them, with
respect to the subject matter hereof and is not intended to and shall not confer
upon any Person other than the parties hereto any rights or remedies hereunder.

 

5.8.     Severability. Any term or provision of this Agreement which is invalid
or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement in any other jurisdiction. If any provision of this Agreement is so
broad as to be unenforceable, such provision shall be interpreted to be only so
broad as is enforceable.

 

5.9.     Specific Performance. The parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that prior to the termination of this Agreement in
accordance with Section 5.2 the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement exclusively in any federal or state
court located in the State of South Carolina, this being in addition to any
other remedy to which they are entitled at Law or in equity.

 

 
7

--------------------------------------------------------------------------------

 

 

5.10.     Headings. Headings of the Articles and Sections of this Agreement are
for convenience of the parties only and shall be given no substantive or
interpretive effect whatsoever.

 

5.11.     Further Assurances. Each of the parties hereto will execute and
deliver, or cause to be executed and delivered, all further documents and
instruments and use their respective reasonable best efforts to take, or cause
to be taken, all actions and to do, or cause to be done, all things necessary
under applicable Law to perform their respective obligations as expressly set
forth under this Agreement.

 

5.12.     Interpretation. Each capitalized term that is used but not otherwise
defined herein shall have the meaning ascribed to such term in the Merger
Agreement. When a reference is made in this Agreement to an Article, Section or
Schedule, such reference shall be to an Article or Section of, or Schedule to,
this Agreement unless otherwise indicated. References to “this Agreement” shall
include the Schedules to this Agreement. Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation.” The words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. The word “or” shall be deemed to mean “and/or.” All terms defined in
this Agreement shall have the defined meanings when used in any certificate or
other document made or delivered pursuant hereto unless otherwise defined
therein. The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms and to the masculine as well
as to the feminine and neuter genders of such term. Any agreement, instrument or
statute defined or referred to herein or in any agreement or instrument that is
referred to herein means such agreement, instrument or statute as from time to
time amended, modified or supplemented, including (in the case of agreements or
instruments) by waiver or consent and (in the case of statutes) by succession of
comparable successor statutes and references to all attachments thereto and
instruments incorporated therein. Each of the parties has participated in the
drafting and negotiation of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement must be construed as if it is
drafted by all the parties, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of authorship of any of the
provisions of this Agreement.

 

5.13.     Capacity as Stockholder. Stockholder signs this Agreement solely in
Stockholder’s capacity as a stockholder of the Company, and not in Stockholder’s
capacity as a director, officer or employee of the Company or any of its
Subsidiaries. Nothing herein shall in any way restrict a director, officer or
employee of the Company (including, for the avoidance of doubt, any director
nominated by Stockholder) in the exercise of his or her duties as a director,
officer or employee of the Company or prevent or be construed to create any
obligation on the part of any director, officer or employee of the Company
(including, for the avoidance of doubt, any director nominated by Stockholder)
from taking, or not taking, any action in his or her capacity as such director,
officer or employee of the Company.

 

 
8

--------------------------------------------------------------------------------

 

 

5.14.     Company Stock Options. Nothing in this Agreement shall be construed to
obligate Stockholder to exercise, or take any (or refrain from taking any) other
action with respect to, any Company Stock Options.

 

5.15.     No Agreement Until Executed. Irrespective of negotiations among the
parties or the exchanging of drafts of this Agreement, this Agreement shall not
constitute or be deemed to evidence a contract, agreement, arrangement or
understanding between the parties hereto unless and until (a) the Merger
Agreement is executed by all parties thereto and (b) this Agreement is executed
by all parties hereto.

 

5.16.     Adjustments. In the event of any stock split, stock dividend, merger,
reorganization, recapitalization, reclassification, combination, exchange of
shares or the like of the capital stock of the Company affecting the Subject
Shares, the terms of this Agreement shall apply to the resulting securities.

 

 

 

(Signature Page Follows)

 

 
9

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

  SAVARIA CORPORATION  

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

  SAVARIA (SC) INC.  

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

[Signature Page to Tender Support Agreement]

 


--------------------------------------------------------------------------------

 

 

 

STOCKHOLDER

 

 

 

 

 

 

 

 

 

 

By:

/s/ 

 

 

 

Name:

 

 

 

Title:

 

          Address:                                   Email:    

 

 

 

[Signature Page to Tender Support Agreement]

 


--------------------------------------------------------------------------------

 

 

Schedule A*

 

Name of Stockholder

Title

Number of Shares of

Company Stock

Richard C. Coggins

Director, Vice President of Finance, Secretary and Chief Financial Officer

32,888

Robert H. Dick

Director

32,000

James D. Ferguson

Director, President and Chief Financial Officer

96,061

Thomas F. Grady, Jr.

Director

49,595

Thomas D. Henrion

Director and Chairman of the Board

120,855

Dan R. Lee

Director

13,500

Linda D. Norman

Director and Vice-Chair of the Board

12,900

Terry A. Rappuhn

Director

2,500

Thomas J. Sullivan

Director

6,173

Robert E. Ackley

Vice President of Custom Products

11,929

James R. O’Reagan

Vice President of R&D and Engineering

20,641

Clyde A. Shew

Vice President of Medical Sales and Marketing

31,219

William D. Darby

Vice President of Quality

0

Erick C. Herlong

Vice President of Operations

5,811

Marie Sitter

Vice President of Human Resources

4,437

James L. Teague, Jr.

Vice President of Business Development

0

 

 

*Each individual shareholder and his or her share ownership will be listed on
Schedule A to the Tender Support Agreement signed by such shareholder.

 

 

 

[Schedule A to Tender Support Agreement]

 

 